Name: Commission Implementing Decision (EU) 2015/1143 of 13 July 2015 on the publication with a restriction in the Official Journal of the European Union and under national procedures of the reference of standard EN 60335-2-15:2002 on particular requirements for appliances for heating liquids under Directive 2006/95/EC of the European Parliament and of the Council (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: Europe;  electronics and electrical engineering;  technology and technical regulations;  consumption
 Date Published: 2015-07-14

 14.7.2015 EN Official Journal of the European Union L 185/23 COMMISSION IMPLEMENTING DECISION (EU) 2015/1143 of 13 July 2015 on the publication with a restriction in the Official Journal of the European Union and under national procedures of the reference of standard EN 60335-2-15:2002 on particular requirements for appliances for heating liquids under Directive 2006/95/EC of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/95/EC of the European Parliament and of the Council of 12 December 2006 on the harmonisation of the laws of Member States relating to electrical equipment designed for use within certain voltage limits (1), and in particular the second and third paragraph of Article 5 thereof, Having regard to Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European standardisation, amending Council Directives 89/686/EEC and 93/15/EEC and Directives 94/9/EC, 94/25/EC, 95/16/EC, 97/23/EC, 98/34/EC, 2004/22/EC, 2007/23/EC, 2009/23/EC and 2009/105/EC of the European Parliament and of the Council and repealing Council Decision 87/95/EEC and Decision No 1673/2006/EC of the European Parliament and of the Council (2), and in particular point (b) of Article 11(1) thereof, Having regard to the opinion of the Low Voltage Directive Working Party, Whereas: (1) Where a national standard transposing a harmonised standard, the reference of which has been published in the Official Journal of the European Union and under national procedures, covers one or more elements of the safety objectives set out in Annex I to Directive 2006/95/EC, the electrical equipment, designed for use within certain voltage limits, built in accordance with this standard is presumed to meet the safety objectives concerned. (2) In September 2014, Cyprus, lodged a formal objection in respect of standard EN 60335-2-15:2002, as last amended by A11:2012, Household and similar electrical appliances  Safety  Part 2-15: particular requirements for appliances for heating liquids. (3) The formal objection of Cyprus states that standard EN 60335-2-15:2002, as last amended by A11:2012, does not contain specific provisions for coffee or general use appliances intended for, or known by experience to be used for, preparing certain kind of coffee or heating certain liquids (e.g. milk). This electrical appliance consists of an open pot with an enclosed heating element at its bottom and a handle. The heating element is energised by placing the pot over an electrical base via a round plug and socket connector similar to that of conventional kettles. The grinded coffee before boiling rises in the pot and due to the heat energy stored in the appliance, the hot coffee overflows even if operation is later stopped or the appliance is lifted from its base. The heating of milk has similar overflowing characteristics. As a result, there is a risk of serious burns when the boiling liquid falls on the skin of the users or children next to them and the standard as such does not give presumption of conformity with Directive 2006/95/EC. (4) Having examined the standard EN 60335-2-15:2002, as last amended by A11:2012, the Commission together with the representatives of the Low Voltage Directive Working Party concluded that the standard fails to meet the safety objectives provided in point 1(d) in conjunction with point 2(b) of Annex I to Directive 2006/95/EC. (5) Taking into consideration the safety aspects to be improved and pending a suitable revision of the standard, the publication in the OJEU and under national procedures of the reference of the standard EN 60335-2-15:2002, as last amended by A11:2012, should be accompanied by an appropriate warning. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 22 of Regulation (EU) No 1025/2012. HAS ADOPTED THIS DECISION: Article 1 The reference of standard EN 60335-2-15:2002, as last amended by A11:2012, Household and similar electrical appliances  Safety  Part 2-15: particular requirements for appliances for heating liquids shall be published in the Official Journal of the European Union and under national procedures with restriction as set out in the Annex. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 13 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 374, 27.12.2006, p. 10. (2) OJ L 316, 14.11.2012, p. 12. ANNEX Publication of titles and references of European harmonised standard EN 60335-2-15:2002 under Directive 2006/95/EC ESO (1) Reference and title of the harmonised standard (and reference document) Reference of superseded standard Date of cessation of presumption of conformity of superseded standard Note 1 Cenelec EN 60335-2-15:2002 Household and similar electrical appliances  Safety  Part 2-15: Particular requirements for appliances for heating liquids IEC 60335-2-15:2002 EN 60335-2-15:1996 + A1:1999 + A2:2000 Date expired (1.7.2007) Note 2.1 EN 60335-2-15:2002/A1:2005 IEC 60335-2-15:2002/A1:2005 Note 3 Date expired (1.9.2008) EN 60335-2-15:2002/A2:2008 IEC 60335-2-15:2002/A2:2008 Note 3 Date expired (1.8.2013) EN 60335-2-15:2002/A11:2012 Note 3 23.1.2015 EN 60335-2-15:2002/A11:2012/AC:2013 EN 60335-2-15:2002/AC:2006 Restriction: The application of this publication does not confer a presumption of conformity with the safety objectives provided for in point 1(d) in conjunction with point 2(b) of Annex I to Directive 2006/95/EC, in particular with respect to the hazards arising from the overflowing of hot coffee or hot liquids, in respect of appliances intended for, or known by experience to be used for, preparing certain kinds of coffee, or for heating certain liquids (e.g. milk) that expand during the coffee making or the liquid heating process. (1) ESO: European standardisation organisation: CENELEC: Avenue Marnix 17, B-1000, Brussels, Tel.+32 2 5196871; fax +32 2 5196919 (http://www.cenelec.eu) Note 1: Generally the date of cessation of presumption of conformity will be the date of withdrawal (dow), set by the European standardisation organisation, but attention of users of these standards is drawn to the fact that in certain exceptional cases this can be otherwise. Note 2.1: The new (or amended) standard has the same scope as the superseded standard. On the date stated, the superseded standard ceases to give presumption of conformity with the essential or other requirements of the relevant Union legislation. Note 3: In case of amendments, the referenced standard is EN CCCCC:YYYY, its previous amendments, if any, and the new, quoted amendment. The superseded standard therefore consists of EN CCCCC:YYYY and its previous amendments, if any, but without the new quoted amendment. On the date stated, the superseded standard ceases to give presumption of conformity with the essential or other requirements of the relevant Union legislation.